                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     WENDELL COLEMAN,                                   Case No. 18-cv-04751-SI
                                   5                    Plaintiff,
                                                                                            ORDER OF SERVICE AND PARTIAL
                                   6             v.                                         DISMISSAL
                                   7     NAPA COUNTY DEPARTMENT OF                          Re: Dkt. No. 8
                                         CORRECTIONS, et al.,
                                   8
                                                        Defendants.
                                   9

                                  10          Wendell Coleman and another inmate at the Napa County Jail filed this pro se prisoner's

                                  11   civil rights action under 42 U.S.C. § 1983. The court dismissed the other inmate from the action

                                  12   and dismissed the complaint with leave for Coleman to file an amended complaint. Coleman’s
Northern District of California
 United States District Court




                                  13   amended complaint is now before the court for review pursuant to 28 U.S.C. § 1915A.

                                  14

                                  15                                            BACKGROUND

                                  16          The amended complaint concerns a wide variety of conditions at the Napa County Jail that

                                  17   Coleman found disagreeable during his stay at the jail as a pretrial detainee. As with the original

                                  18   complaint, the amended complaint concerns a wide variety of jail conditions and Coleman

                                  19   frequently fails to identify the wrongdoers. The amended complaint alleges:

                                  20

                                  21   A.     Claims against Merrill, Wilson and Fernandez

                                  22          Correctional officer (C/O) Merrill “has tormented [Coleman] since Day 1.” Docket No. 8 at

                                  23   4. Coleman has been filing grievances against C/O Merrill since March 2018. Id. at 5. In March

                                  24   2018, C/O Merrill locked Coleman down for refusing to clean a drawing on the wall that Coleman

                                  25   had not drawn. Id. at 8. In April 2018, C/O Merrill entered Coleman’s cell, picked up a chair, and

                                  26   “rammed it into [Coleman] as he walked by with it.” Id. at 4. On July 17, 2018, C/O Merrill grabbed

                                  27   Coleman’s arm and pushed him against a wall. The next day, July 18, Merrill handcuffed Coleman

                                  28   “so tight it broke flesh and caused bruising.” Id.
                                   1           Since February 2018, C/O Merrill “has given anxiety by constantly gazing at” Coleman,

                                   2   who feels “it is sexual in nature.” Id.

                                   3           Several times on unstated dates, C/O Merrill took Coleman’s “modified pens” – modified in

                                   4   that Coleman had wrapped them with paper -- even though he did not take modified pens that other

                                   5   inmates had. Id.

                                   6           During a cell search, C/O Merrill threw away letters, some discovery, and a “civil suit pack”

                                   7   Coleman had filed against Merrill. Id. at 4.

                                   8           C/O Merrill and lieutenant Wilson continue to deliver opened legal mail and legal research

                                   9   results. Id. at 9.

                                  10           While Coleman was housed in the SHU, C/O Merrill let him out of the cell before 8:00 a.m.,

                                  11   “thus preventing decent phone times.” Id. at 7.

                                  12           Coleman informed lieutenant Fernandez about Merrill’s mistreatment of Coleman.
Northern District of California
 United States District Court




                                  13   Fernandez “refused to insure [Coleman’s] safety until Sept. of 2018” after Coleman was assaulted

                                  14   in July. Id. at 5. Merrill now must be supervised when escorting inmates. Id.

                                  15           Coleman filed many grievances about a variety of conditions.             Lieutenant Wilson

                                  16   “unprocessed” about 15 grievances over two months, deeming them to be vexatious in nature. Id.

                                  17           Lieutenant Wilson had Coleman moved to a special housing unit from general population

                                  18   for administrative reasons. Id. Coleman did not receive periodic reviews of his placement in the

                                  19   special housing unit and was not told of the reason for his move to that unit. Coleman indicates that

                                  20   the special housing unit was a “23 hr. lockdown isolation unit with violent criminals.” Id. On

                                  21   September 28, Coleman was told by a staff member that he had been moved because he filed

                                  22   grievances against staff. Coleman filed another grievance but did not get a response within a week.

                                  23           Lieutenant Wilson made an unspecified false statement to a psychiatrist in August 2018 that

                                  24   had a negative influence on Coleman’s psychiatric assessment.” Id. at 5-6.

                                  25

                                  26   B.      Claims Against Other People

                                  27           A psychiatrist made a false report that Coleman had refused evaluation, refused medication,

                                  28   and had a history of write-ups. That statement was submitted as evidence in a court case in Napa.
                                                                                         2
                                   1   (Although he does not describe the court case in his amended complaint, the case appears to be the

                                   2   criminal case pending against Coleman.) Coleman was transferred from the jail to Napa State

                                   3   Hospital for a pretrial evaluation of his competency to stand trial. See Coleman v. Allison Social

                                   4   Worker, Case No. 19-cv-964 SI at Docket No. 1 at 3 (complaint describing various problems in his

                                   5   criminal case, including psychiatrist appointed to evaluate him); id. at Docket No. 1-1 at 7

                                   6   (Coleman’s note dated December 6, 2018, stating, “I have been declared incompetent by the

                                   7   evaluator. I am at Napa State Hospital.”)

                                   8           On September 4, 2018, Coleman went to court for a hearing. While waiting for a couple of

                                   9   hours, he developed a migraine headache and requested to be taken to the court or to his cell. As he

                                  10   was being taken back to his cell, he asked someone if he could go back after he felt better and was

                                  11   told “no” by an unidentified staff member. Id. at 6. Coleman repeatedly asked to make a phone call

                                  12   to the court, but was not allowed to do so by unidentified staff members. Id. Elsewhere, he alleges
Northern District of California
 United States District Court




                                  13   that the court clerk does not accept calls from the inmate and that any communication to the judge

                                  14   must be in writing. Id. at 7.

                                  15           From May 11 through August 7, Coleman was housed in the SHU. He was not given a

                                  16   predictable schedule as to when he would be allowed out of his cell and this impeded his ability to

                                  17   make phone calls to family members, lawyers and his therapist. Id. at 7.

                                  18           Coleman was moved from the SHU to administrative segregation on August 7, 2018. In the

                                  19   administrative segregation unit, the eight inmates rotated their time out of the cell beginning at 6:30

                                  20   a.m. Id. at 7. (The setup allowed four inmates out of their cell from 6:30-10:30, 2 inmates from

                                  21   12:30-2:30, and 2 inmates out from 6:30-8:30, with the times advanced one hour per day per cell.

                                  22   Id. at 9.) This schedule prevented phone access to the Public Defender’s office on some days. Id.

                                  23   at 7.

                                  24           He is not sure who caused the problem, but Coleman’s mail has not made it to its final

                                  25   destination on several occasions. Id. at 8.

                                  26           Coleman did not receive a response to his request for research within about a week. Id

                                  27           Coleman has a hernia. Id. He has been seen 11 times by nurses and 4 times by doctors, who

                                  28   have done x-rays, an ultrasound, and given medication. Id. Coleman was told that he would be
                                                                                         3
                                   1   scheduled for an appointment with an outside doctor, but that had not occurred for a couple of

                                   2   months. Outsiders were able to view his genitals during an ultrasound because the door to the

                                   3   doctor’s office remains open during visits. Id.

                                   4           Coleman developed a baker’s cyst in March 2018. When he received medical attention six

                                   5   weeks later, he received Motrin and a knee brace, which he apparently thought was inadequate. Id.

                                   6           Coleman wrote a letter to the director about unspecified religious services. Corporal

                                   7   Davidson told Coleman that he would have to reach out to a church to arrange to have someone

                                   8   come in to conduct a service; Coleman responded that it would be easier to allow inmates in his unit

                                   9   participate with a different unit in the jail. Id. at 9.

                                  10           On or about August 24, 2018, Coleman complained that C/O McGovern was waking up

                                  11   everyone in the administrative segregation unit by yelling “med pass” at 4:00 a.m. when he

                                  12   distributed medications. Id. at 10. Coleman and McGovern “had a verbal exchange”; McGovern
Northern District of California
 United States District Court




                                  13   later returned and took the remote control for the television. Id. Another inmate, upset at not having

                                  14   television, threw a cup of urine on Coleman. C/O Sauer refused to move the inmate but “had a talk”

                                  15   with that inmate. Id. The inmate spit on Coleman that night. The next day, Coleman complained

                                  16   to the sergeant and the sergeant immediately removed the offending inmate.

                                  17           Coleman was denied yard time for 9 days in a row on unstated dates by unidentified persons

                                  18   who also refuse to bring him forms to file complaints “1/2 the time.” Id.

                                  19

                                  20                                                 DISCUSSION

                                  21           A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                  22   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  23   § 1915A(a). The court must identify any cognizable claims, and dismiss any claims which are

                                  24   frivolous, malicious, fail to state a claim upon which relief may be granted, or seek monetary relief

                                  25   from a defendant who is immune from such relief. See id. at § 1915A(b)(1),(2). Pro se complaints

                                  26   must be liberally construed. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

                                  27           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  28   right secured by the Constitution or laws of the United States was violated, and (2) that the violation
                                                                                            4
                                   1   was committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

                                   2   (1988).

                                   3

                                   4   A.        Dismissal of Improperly Joined Defendants

                                   5             Under Federal Rule of Civil Procedure 20(a) all persons may be joined in one action as

                                   6   defendants if “any right to relief is asserted against them jointly, severally, or in the alternative with

                                   7   respect to or arising out of the same transaction, occurrence, or series of transactions or occurrences”

                                   8   and if “any question of law or fact common to all defendants will arise in the action.”

                                   9             Coleman's amended complaint complains of too many different problems with too many

                                  10   different defendants. The amended complaint has an identifiable set of claims against defendants

                                  11   Merrill, Wilson and Fernandez, and then a group of claims against other defendants, most of whom

                                  12   are unnamed, about miscellaneous problems at the jail. That latter group of claims includes the
Northern District of California
 United States District Court




                                  13   claims against the psychiatrist for a false report; against unidentified persons for not taking Coleman

                                  14   back to court or allowing him to call the court after he was returned to his cell when he became ill;

                                  15   against the court clerk and the judge who would not accept phone calls; against the person(s) who

                                  16   created the schedules for the jail’s security housing unit and administrative segregation unit; against

                                  17   the person(s) who caused Coleman’s outgoing mail not to make it to its final destination; against the

                                  18   slow provider(s) of legal research; against the medical care provider(s) who did not timely schedule

                                  19   an appointment with an outside doctor and treated his baker’s cyst; against the person(s) who left

                                  20   the door open during Coleman’s visits to the doctor; against the person(s) who did not provide him

                                  21   religious services; against the correctional officer who took the remote control for the television

                                  22   after Coleman had a verbal exchange with him; and against the persons who denied him yard time

                                  23   and refused to bring him forms to file complaints. The court earlier had instructed Coleman that he

                                  24   needed to link defendants to particular claims, i.e., he needed to “identify each involved defendant

                                  25   by name and link each of them to his claim by explaining what each defendant did or failed to do

                                  26   that caused a violation of his constitutional rights.” Docket No. 6 at 8. The fact that Coleman named

                                  27   defendant Merrill, Wilson and Fernandez for some claims, and failed to name them in these other

                                  28   claims leads the court to conclude that these three defendants are not the defendants for these other
                                                                                           5
                                   1   alleged constitutional violations. The claims against Merrill, Wilson and Fernandez are not “with

                                   2   respect to or arising out of the same ... series of transactions or occurrences,” Fed. R. Civ. P. 20(a),

                                   3   as the other claims. The defendants for the other claims are not properly joined with defendants

                                   4   Merrill, Wilson and Fernandez. The improper joinder problem can be solved by dismissing or

                                   5   severing the improperly joined parties. See Fed. R. Civ. P. 21.

                                   6          The court must conduct a prejudice analysis, including potential statute of limitations

                                   7   problems, before selecting dismissal over severance. See Rush v. Sport Chalet, Inc., 779 F.3d 973,

                                   8   975 (9th Cir. 2015). The statute of limitations for a § 1983 claim filed in California is two years.

                                   9   See Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2004); Cal. Civ. Proc. Code § 335.1.

                                  10   Incarceration of the plaintiff is a disability that may toll the statute for a maximum of two years for

                                  11   a plaintiff who is in prison “for a term less than for life.” See Cal. Civ. Proc. Code §§ 352.1, 357.

                                  12   A continuously incarcerated plaintiff thus has four years to bring his action. None of Coleman’s
Northern District of California
 United States District Court




                                  13   claims would be time-barred by dismissal of the defendants who were joined improperly because

                                  14   those claims appear to be based on events occurring on and after November 2017, when Coleman

                                  15   was first housed at the Napa County Jail. Coleman appears to be at least many months away from

                                  16   the expiration of the statute of limitations deadline for him to file a new § 1983 action asserting the

                                  17   claims against the improperly joined defendants. Dismissal of the improperly joined defendants

                                  18   also is preferable because Coleman has struggled to provide a coherent pleading making further

                                  19   amendment of the claims against those defendants (most of whom he still has not identified by

                                  20   name) necessary, and it is preferable that Coleman start over with new complaints limited to his

                                  21   claims against those defendants. This action has not progressed beyond the pleading stage, so there

                                  22   is no effort that will have been wasted in this case. For these reasons, the court finds that there

                                  23   would be no prejudice to Coleman due to the dismissal of the improperly-joined defendants and

                                  24   therefore selects dismissal over severance. Accordingly, the court will dismiss from this action the

                                  25   following defendants: Napa County Department of Corrections, C/O Underwood, C/O Sauer, C/O

                                  26   Plain, Thompson, Jane Doe 1-5, and John Doe 1-8. Additionally, because Coleman did not provide

                                  27   names for many of the defendants for his claims (other than Merrill, Wilson and Fernandez), the

                                  28   court makes clear that all claims against any defendant – named or not named (except for those
                                                                                          6
                                   1   against Merrill, Wilson and Fernandez) -- are being dismissed. The dismissal of these defendants

                                   2   is without prejudice to Coleman filing new actions to assert his claims against those parties. (This

                                   3   is not to say that the claims against the dismissed defendants are meritorious, but simply that those

                                   4   claims must be pursued in separate actions, if at all.)

                                   5          Having dismissed all the improperly joined defendants and the claims against them, the only

                                   6   claims that remain for adjudication are Coleman’s claims against defendants Merrill, Wilson and

                                   7   Fernandez.

                                   8

                                   9   B.     Claims Against Merrill, Wilson and Fernandez

                                  10          Excessive force: To prove an excessive force claim under § 1983, a pretrial detainee must

                                  11   show that the “force purposely or knowingly used against him was objectively unreasonable.”

                                  12   Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). Liberally construed, the amended complaint
Northern District of California
 United States District Court




                                  13   states a claim against C/O Merrill for the use of excessive force on Coleman in April 2018 and on

                                  14   July 17-18, 2018.

                                  15          C/O Merrill’s “gazing” at Coleman: Prisoners retain a limited right to bodily privacy, and

                                  16   pretrial detainees have at least as great a right to bodily privacy. See Byrd v. Maricopa County

                                  17   Board of Supervisors, 845 F.3d 919, 924 (9th Cir. 2017) (reversing dismissal for failure to state a

                                  18   claim when pretrial detainee alleged that defendants’ policy of permitting female guards to regularly

                                  19   view his bathroom and shower use from 4-5 feet away violates his 4th and 14th Amendment rights).

                                  20   Even liberally construed, Coleman’s allegation that C/O Merrill has gazed at him in a way that

                                  21   Coleman thinks is sexual does not state a § 1983 claim. It is common sense that guards look at

                                  22   prisoners as part of guarding them, and Coleman has not alleged facts to plausibly suggest that

                                  23   Merrill’s observation of him was more than guarding him. Even a leering look would be akin to the

                                  24   verbal harassment that courts have held to be nonactionable under § 1983. See, e.g., Keenan v. Hall,

                                  25   83 F.3d 1083, 1092 (9th Cir. 1996), amended 135 F.3d 1318 (9th Cir. 1998) (disrespectful and

                                  26   assaultive comments by prison guard not enough to implicate 8th Amendment); Oltarzewski v.

                                  27   Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987) (directing vulgar language at prisoner does not state

                                  28   constitutional claim); Burton v. Livingston, 791 F.2d 97, 99 (8th Cir. 1986) (“mere words, without
                                                                                          7
                                   1   more, do not invade a federally protected right”). The claim is dismissed without leave to amend.

                                   2          Property claims: Allegations that a plaintiff has been deprived of his property negligently or

                                   3   intentionally without a pre-deprivation hearing do not state a due process claim under § 1983 if the

                                   4   deprivation was random and unauthorized, see Parratt v. Taylor, 451 U.S. 527, 535-44 (1981) (state

                                   5   employee negligently lost prisoner’s hobby kit), overruled in part on other grounds, Daniels v.

                                   6   Williams, 474 U.S. 327, 330-31 (1986); Hudson v. Palmer, 468 U.S. 517, 533 (1984) (intentional

                                   7   destruction of inmate’s property), because California provides an adequate state post-deprivation

                                   8   remedy, see Zinermon v. Burch, 494 U.S. 113, 128-29 (1990) (where state cannot foresee and

                                   9   therefore provide meaningful hearing prior to deprivation, statutory provision for post-deprivation

                                  10   hearing or common law tort remedy for erroneous deprivation satisfies due process). The allegation

                                  11   that C/O Merrill took away Coleman’s modified pens and threw away letters during a cell search

                                  12   show random and unauthorized property deprivations that are not actionable under § 1983. The
Northern District of California
 United States District Court




                                  13   claim is dismissed without leave to amend.

                                  14          Confiscation of legal materials: Inmates have a right under the federal constitution to access

                                  15   the courts. The destruction or confiscation of an inmate’s legal papers may violate his constitutional

                                  16   right of access to the courts if it causes him an “actual injury” to court access, i.e., some specific

                                  17   instance in which an inmate was actually denied access to the courts. See Silva v. Di Vittorio, 658

                                  18   F.3d 1090, 1101-03 & n.8 (9th Cir. 2011), overruled on other grounds in Richey v. Dahne, 807 F.3d

                                  19   1202, 1209 n.6 (9th Cir. 2015); see, e.g., id. at 1104 (allegation that defendants’ actions caused

                                  20   several pending suits to be dismissed adequately alleged an actual injury); Vigliotto v. Terry, 873

                                  21   F.2d 1201 (9th Cir. 1989) (temporary deprivation of legal materials from inmate’s cell did not

                                  22   deprive him of meaningful access to the courts). Liberally construed, Coleman’s allegation that C/O

                                  23   Merrill confiscated discovery and a “civil suit pack” from his cell during a cell search appears to

                                  24   state a cognizable § 1983 claim for interfering with Coleman’s right of access to the courts.

                                  25

                                  26
                                  27

                                  28
                                                                                         8
                                   1          Opened “legal mail”: The First Amendment protects an inmate’s right to be present when

                                   2   his civil legal mail is opened. See Hayes v. Idaho Corr. Center, 849 F.3d 1204, 1208 (9th Cir. 2017).

                                   3   And the Sixth Amendment protects an inmate’s right not to have correctional staff read, or open

                                   4   outside his presence, legal mail relating to his criminal case.           See id. at 1208-09 (citing

                                   5   Mangiaracina v. Penzone, 849 F.3d 1191 (9th Cir. 2017)). Liberally construed, the amended

                                   6   complaint appears to state a cognizable § 1983 claim against C/O Merrill and lieutenant Wilson for

                                   7   opening Coleman’s legal mail outside his presence.

                                   8          Grievances/Inmate Appeals: There is no federal constitutional right to a prison or jail

                                   9   administrative appeal or grievance system for California inmates. See Ramirez v. Galaza, 334 F.3d

                                  10   850, 860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988); Antonelli v. Sheahan,

                                  11   81 F.3d 1422, 1430 (7th Cir. 1996). Prison and jail officials are not liable for a due process violation

                                  12   for simply failing to process an appeal properly, denying an inmate appeal or granting an inmate
Northern District of California
 United States District Court




                                  13   appeal. A claim under § 1983 for a due process violation is not stated against lieutenant Wilson for

                                  14   the alleged mishandling of Coleman’s inmate grievances and appeals. The claim is dismissed

                                  15   without leave to amend.

                                  16          Telephone time: Coleman’s allegation C/O Merrill let him out of his cell before 8:00 a.m.,

                                  17   thereby making his telephone calls inconvenient, fails to state a claim. Coleman does not allege that

                                  18   he was denied telephone calls – only that he did not have convenient telephone times. There is no

                                  19   constitutional right to telephone access at only times most convenient to the inmate. Moreover,

                                  20   Coleman’s amended complaint indicates that the times inmates were allowed out of their cells

                                  21   rotated, so that some days he was let out of his cell at different times, which would have made any

                                  22   inconvenient telephone times only occasional. The claim is dismissed without leave to amend.

                                  23          False statement: Coleman’s allegation that lieutenant Wilson made a false statement to a

                                  24   psychiatrist does not state a claim under § 1983. False charges alone are not actionable under § 1983

                                  25   because falsely accusing a person of misconduct does not violate a right secured by the Constitution

                                  26   or laws of the United States. For a false accusation to be potentially actionable, the false charge must

                                  27   implicate some constitutional right, such as the Fourteenth Amendment's right to due process. See

                                  28   Smith v. Mensinger, 293 F.3d 641, 653-54 (3d Cir. 2002) (no § 1983 claim was stated for allegedly
                                                                                          9
                                   1   false charges because the disciplinary confinement imposed was too short to amount to an atypical

                                   2   and significant hardship for due process purposes.) The clam is dismissed.

                                   3          Placement in special housing unit: The Due Process Clause of the Fourteenth Amendment

                                   4   of the United States Constitution protects individuals against governmental deprivations of life,

                                   5   liberty or property without due process of law. When a pretrial detainee challenges conditions of

                                   6   his confinement, “the proper inquiry is whether those conditions amount to punishment,” because

                                   7   the Due Process Clause does not permit punishment “prior to an adjudication of guilt in accordance

                                   8   with due process of law.” Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979). For example, disciplinary

                                   9   segregation as punishment for violation of jail rules and regulations cannot be imposed without due

                                  10   process, i.e., without complying with the procedural requirements of Wolff v. McDonnell, 418 U.S.

                                  11   539 (1974). See Mitchell v. Dupnik, 75 F.3d 517, 523-26 (9th Cir. 1996). The procedural protections

                                  12   required by Wolff in a disciplinary proceeding include written notice, time to prepare for the hearing,
Northern District of California
 United States District Court




                                  13   a written statement of decision, allowance of witnesses and documentary evidence when not unduly

                                  14   hazardous, and aid to the accused where the inmate is illiterate or the issues are complex. Wolff,

                                  15   418 U.S. at 564-67. There also must be some evidence to support the disciplinary decision, see

                                  16   Superintendent v. Hill, 472 U.S. 445, 454 (1985), and the information that forms the basis for the

                                  17   disciplinary action must have some indicia of reliability. See Cato v. Rushen, 824 F.2d 703, 704-05

                                  18   (9th Cir. 1987). Assuming for present purposes that a pretrial detainee has the same rights as a

                                  19   convicted prisoner being put in administrative segregation, when jail officials initially determine

                                  20   whether an inmate is to be segregated for administrative reasons due process requires that they hold

                                  21   an informal nonadversary hearing within a reasonable time after the inmate is segregated, inform

                                  22   the inmate of the charges against him or the reasons segregation is being considered, and allow the

                                  23   inmate to present his views. See Toussaint v. McCarthy, 801 F.2d 1080, 1091-92 (9th Cir. 1986).

                                  24   Periodic review of the inmate’s confinement in segregated housing is required. See Hewitt v. Helms,

                                  25   459 U.S. 460, 477 n.9 (1983). Liberally construed, the allegation that lieutenant Wilson caused

                                  26   Coleman to be moved to a special housing unit where he was in isolation for 23 hours per day and

                                  27   did not inform Coleman why he was moved to that unit or provide periodic reviews of that placement

                                  28   states a cognizable claim for a due process violation by lieutenant Wilson.
                                                                                         10
                                   1          Retaliation: Within the prison or jail context, “a viable claim of First Amendment retaliation

                                   2   entails five basic elements: (1) An assertion that a state actor took some adverse action against an

                                   3   inmate (2) because of (3) that prisoner's protected conduct, and that such action (4) chilled the

                                   4   inmate's exercise of his First Amendment rights, and (5) the action did not reasonably advance a

                                   5   legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote

                                   6   omitted). Liberally construed, the pro se amended complaint states a cognizable retaliation claim

                                   7   against lieutenant Wilson for allegedly moving Coleman to segregated housing because he had filed

                                   8   grievances against staff. Liberally construed, the pro se amended complaint also states a cognizable

                                   9   retaliation claim against C/O Merrill for taking adverse actions against Coleman in response to

                                  10   Coleman’s complaining about his mistreatment. Although Coleman’s pleading does not specifically

                                  11   articulate that Merrill retaliated against him, a retaliation claim is suggested by the allegations that

                                  12   Coleman repeatedly had complained about Merrill’s treatment, and Merrill in response took
Northern District of California
 United States District Court




                                  13   numerous adverse actions against Coleman (even if some of those actions do not independently

                                  14   amount to a violation of a constitutional right), such as placing Coleman on lockdown when he

                                  15   complained about having to clean up someone else’s drawing, using excessive force on him, taking

                                  16   away his modified pens, throwing away legal materials during a cell search, opening his legal mail,

                                  17   and letting him out of his cell early.

                                  18          Failure to protect: Jail officials may be liable under the Fourteenth Amendment for failure

                                  19   to protect a pretrial detainee from a risk of harm by other inmates. To state a claim that an individual

                                  20   officer failed to protect a pretrial detainee, a plaintiff must allege facts showing these elements:

                                  21          (1) The defendant made an intentional decision with respect to the conditions under
                                              which the plaintiff was confined; (2) Those conditions put the plaintiff at substantial
                                  22          risk of suffering serious harm; (3) The defendant did not take reasonable available
                                              measures to abate that risk, even though a reasonable officer in the circumstances
                                  23          would have appreciated the high degree of risk involved—making the consequences
                                              of the defendant's conduct obvious; and (4) By not taking such measures, the
                                  24          defendant caused the plaintiff's injuries.
                                  25   Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016) (en banc), cert. denied, 137

                                  26   S. Ct. 831 (2017).

                                  27          Coleman alleges that lieutenant Fernandez was slow to respond to his complaints about C/O

                                  28   Merrill’s “harassment, awkward gazing, discrimination and excessive force”; Fernandez launched
                                                                                         11
                                   1   an investigation in July 2018 (which is the month in which Merrill allegedly grabbed Coleman and

                                   2   handcuffed him too tightly) and did not “insure [Coleman’s] safety” until September 2018. Docket

                                   3   No. 8 at 5. Even with liberal construction, the amended complaint does not state a claim for a

                                   4   Fourteenth Amendment violation based on a failure to protect because the conditions from which

                                   5   Coleman allegedly needed protection did not place Coleman at a substantial risk of suffering serious

                                   6   harm.

                                   7           Assuming for purposes of argument that Merrill’s July 2018 uses of force (i.e., grabbing

                                   8   Coleman’s arm and tightly handcuffing him) are viewed as a putting Coleman at a substantial risk

                                   9   of serious harm – a dubious proposition itself– the amended complaint does not state a claim for a

                                  10   failure to protect because the amended complaint alleges that lieutenant Fernandez did something

                                  11   about the situation that month, i.e., he launched an investigation. And although the amended

                                  12   complaint alleges that lieutenant Fernandez “refused to insure [Coleman’s] safety until Sept. of
Northern District of California
 United States District Court




                                  13   2018,” id. at 5, no further physical contact by C/O Merrill is alleged to have occurred after the

                                  14   commencement of the investigation by lieutenant Fernandez. In short, Coleman did not suffer any

                                  15   injuries due to the alleged failure to protect by lieutenant Merrill. The failure to protect claim is

                                  16   dismissed without leave to amend.

                                  17

                                  18                                             CONCLUSION

                                  19           1.     Liberally construed, the complaint states cognizable § 1983 claims against C/O

                                  20   Merrill and lieutenant Wilson as described above. All other claims and defendants are dismissed.

                                  21           2.     The clerk shall issue a summons and the United States Marshal shall serve, without

                                  22   prepayment of fees, the summons, and a copy of the amended complaint, and a copy of this order

                                  23   upon correctional officer Merrill and correctional lieutenant Wilson, both of whom apparently are

                                  24   on the correctional staff at the Napa County Jail.

                                  25           3.     In order to expedite the resolution of this case, the following briefing schedule for

                                  26   dispositive motions is set:

                                  27

                                  28
                                                                                        12
                                   1                  a.      No later than June 14, 2019, defendants must file and serve a motion for

                                   2   summary judgment or other dispositive motion. If defendants are of the opinion that this case cannot

                                   3   be resolved by summary judgment, defendants must so inform the court prior to the date the motion

                                   4   is due. If defendants file a motion for summary judgment, defendants must provide to plaintiff a

                                   5   new Rand notice regarding summary judgment procedures at the time they file such a motion.

                                   6   See Woods v. Carey, 684 F.3d 934, 939 (9th Cir. 2012).

                                   7                  b.      Plaintiff's opposition to the summary judgment or other dispositive motion

                                   8   must be filed with the court and served upon defendants no later than July 12, 2019. Plaintiff must

                                   9   bear in mind the notice and warning regarding summary judgment provided later in this order as he

                                  10   prepares his opposition to any motion for summary judgment.

                                  11                  c.      If defendants wish to file a reply brief, the reply brief must be filed and served

                                  12   no later than July 26, 2019.
Northern District of California
 United States District Court




                                  13          4.      Plaintiff is provided the following notices and warnings about the procedures for

                                  14   motions for summary judgment:

                                  15          The defendants may make a motion for summary judgment by which they seek to have your
                                  16          case dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of
                                              Civil Procedure will, if granted, end your case. . . . Rule 56 tells you what you must do in
                                  17          order to oppose a motion for summary judgment. Generally, summary judgment must be
                                              granted when there is no genuine issue of material fact -- that is, if there is no real dispute
                                  18          about any fact that would affect the result of your case, the party who asked for summary
                                              judgment is entitled to judgment as a matter of law, which will end your case. When a party
                                  19
                                              you are suing makes a motion for summary judgment that is properly supported by
                                  20          declarations (or other sworn testimony), you cannot simply rely on what your complaint
                                              says. Instead, you must set out specific facts in declarations, depositions, answers to
                                  21          interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict the
                                              facts shown in the defendants' declarations and documents and show that there is a genuine
                                  22          issue of material fact for trial. If you do not submit your own evidence in opposition,
                                              summary judgment, if appropriate, may be entered against you. If summary judgment is
                                  23
                                              granted, your case will be dismissed and there will be no trial. Rand v. Rowland, 154 F.3d
                                  24          952, 962-63 (9th Cir. 1998).

                                  25   If a defendant files a motion for summary judgment for failure to exhaust administrative remedies,

                                  26   he is seeking to have the case dismissed. As with other defense summary judgment motions, if a

                                  27   motion for summary judgment for failure to exhaust administrative remedies is granted, the

                                  28   plaintiff's case will be dismissed and there will be no trial.

                                                                                          13
                                   1          5.      All communications by plaintiff with the court must be served on a defendant's

                                   2   counsel by mailing a true copy of the document to defendant's counsel. The court may disregard

                                   3   any document which a party files but fails to send a copy of to his opponent. Until a defendant's

                                   4   counsel has been designated, plaintiff may mail a true copy of the document directly to defendant,

                                   5   but once a defendant is represented by counsel, all documents must be mailed to counsel rather than

                                   6   directly to that defendant.

                                   7          6.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                   8   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   9   before the parties may conduct discovery.

                                  10          7.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                  11   court informed of any change of address and must comply with the court's orders in a timely fashion.

                                  12   Failure to do so may result in the dismissal of this action for failure to prosecute pursuant to Federal
Northern District of California
 United States District Court




                                  13   Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every pending

                                  14   case every time he is moved to a new facility.

                                  15          8.      Plaintiff is cautioned that he must include the case name and case number for this

                                  16   case on any document he submits to this court for consideration in this case.

                                  17          IT IS SO ORDERED.

                                  18   Dated: April 1, 2019

                                  19                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         14
